          Case 4:20-cv-00745-KGB Document 7 Filed 01/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BARRY PRATT, JR.                                                                        PLAINTIFF
ADC #103822

v.                               Case No. 4:20-cv-00745-KGB

PERRY, et al.                                                                       DEFENDANTS


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Barry Pratt, Jr.’s complaint is dismissed without prejudice. The relief sought is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 25th day of January, 2021.




                                                               Kristine G. Baker
                                                               United States District Judge
